DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed August 12, 2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters (US Patent No.: 8631575).
For claim 1, Walters discloses the claimed invention of a method of assembling a rotor assembly of a gas turbine engine (see the Abstract), the rotor assembly including at least three rotor components (see figure 7) assembled to one another in an axially-extending sequence (see figure 7), each rotor component having a center of mass (see column 1, lines 37-50), the method comprising: obtaining geometrical reference values about the individual rotor components (see column 5, lines 40-64); based on the geometrical reference values, determining a combination of relative circumferential positions of the individual rotor components associated to a bow shape configuration of the centers of mass along the axially-extending sequence (see figures 14, 15, determining centers of mass for the rotor components, see column 5, lines 40-64) in which offsets of the centers of mass relative to a rotation axis of the rotor assembly increase away from an end of the axially-extending sequence to a maximum offset of the offsets (the distance between the center of mass for the left-most component in figure 8 and the rotation axis is less than the distance between the center of mass for the second component adjacent to the left-most component and the axis, showing the offsets increasing from the left-most component to the second component in figure 8, also see similar figure below) and decrease from the maximum offset toward an opposite end of the axially-extending sequence (the distance between the center of mass of a third component adjacent to the second component and the rotation axis is greater than the distance between the center of mass of the right-most component adjacent to the third component and the rotation axis, showing the offsets decreasing from the third component to the right-most component in figure 8, also see similar figure below); and assembling the rotor components to one another in said determined combination of relative circumferential positions, into the rotor assembly (see also figures 8, 9, assembling of the rotor components).  

    PNG
    media_image1.png
    593
    827
    media_image1.png
    Greyscale

For claim 4, Walters discloses the step of assembling includes aligning an intrinsic axis of successive ones of the rotor components with a rotation axis of the rotor assembly (figures 8 and 9 show the alignment of rotor components along the axis), rotating the successive ones of the rotor components around their intrinsic axis until a reference feature of the rotor component matches a circumferential reference of the rotor assembly (rotating the components for optimal angular position, see column 11, lines 46-50), and then maintaining the circumferential angle of the reference feature fixed until the rotor component is assembled into the rotor assembly (rotating the components while maintaining centers of mass, see column 6, lines 19-29).
For claim 18, Walters discloses the claimed invention comprising at least three rotor components (see figure 7) assembled to one another in an axially-extending sequence (figure 7), each rotor component having a center of mass (see column 1, lines 37-50), wherein the centers of mass of the rotor components forms a bow shape configuration along the axially-extending sequence (see figures 8, 9, 14, 15) in which offsets of the centers of mass relative to a rotation axis of the rotor assembly increase away from an end of the axially-extending sequence to a maximum offset of the offsets (the distance between the center of mass for the left-most component in figure 8 and the rotation axis is less than the distance between the center of mass for the second component adjacent to the left-most component and the axis, showing the offsets increasing from the left-most component to the second component in figure 8, also see figure above for claim 1) and decrease from the maximum offset toward an opposite end of the axially-extending sequence (the distance between the center of mass of a third component adjacent to the second component and the rotation axis is greater than the distance between the center of mass of the right-most component adjacent to the third component and the rotation axis, showing the offsets decreasing from the third component to the right-most component in figure 8, also see figure above for claim 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claim 1 above, and further in view of Nastuk et al. (US Patent No.: 5537814).
For claim 2, Walters discloses the claimed invention except for each one of the rotor components having two mating members, one at each axial end thereof, the geometrical reference values include wedge angles and intrinsic offsets of both mating members.  Having rotor components be connected by mating members is a known skill as exhibited by Nastuk et al. (see column 3, lines 11-14), and Walters already disclose rotor components assembled together based upon offset characteristics (i.e. see figures 8, 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mating members as disclosed by Nastuk et al. for the rotor components of Walters for predictably providing desirable configurations for facilitating the proper assembly of the device.  
For claim 10, Walters in view of Nastuk et al. disclose the claimed invention except for at least some of the mating members including a curvic coupling.  Nastuk et al. further disclose the mating members being a curvic coupling (see column 3, lines 11-14), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the curvic coupling as disclosed by Nastuk et al. for the mating members of Walters in view of Nastuk et al. for predictably providing desirable configurations for facilitating the proper assembly of the device.  

Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claims 1 and 18 above, and further in view of Ehrich (US Patent No.: 5214585).
For claim 3, Walters discloses the claimed invention except for the bow shape configuration including rotor components located closer to the axial ends of the sequence having progressively lower overall runout relative to rotation axis of the rotor assembly than components located closer to the center of the axial sequence, when measured in a transversal plane in which the runout is maximal.  Using the runout for determining the positioning of the rotor components is a known skill as exhibited by Ehrich (see column 6, lines 22-25), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the runout as disclosed by Ehrich for the positioning of the rotor components of Walters for predictably providing desirable configuration for facilitating the proper assembly of the device.  
For claim 11, Walters discloses the claimed invention except for measuring the runout of individual ones of the assembled rotor components relative to a rotation axis of the rotor assembly.  Determining the runout for rotor components is a known skill as exhibited by Ehrich (see column 6, lines 22-25), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the runout as disclosed by Ehrich for the rotor of Walters for predictably providing desirable configuration for facilitating the proper assembly of the device.  
For claim 19, Walters discloses the claimed invention except for the bow shape configuration including rotor components located closer to the axial ends of the sequence having progressively lower overall runout relative to rotation axis of the rotor assembly than components located closer to the center of the axial sequence, when measured in a transversal plane in which the runout is maximal.  Using the runout for determining the positioning of the rotor components is a known skill as exhibited by Ehrich (see column 6, lines 22-25), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the runout as disclosed by Ehrich for the positioning of the rotor components of Walters for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claim 1 above, and further in view of Calvert et al. (US Patent No.: 8567060).
For claim 5, Walters discloses the claimed invention except for the step of determining a combination of relative circumferential positions of the individual rotor components being computer-implemented, and including, for a given set of possible relative circumferential orientations of each of the rotor components, and using the geometrical reference values obtained, simulating configurations of the centers of masses corresponding to a plurality of different combinations of said relative circumferential orientations, and determining a bow shape feature of at least one of said simulated configurations.  Using a computer implementation for determining the characteristics of the rotor components is a known skill as exhibited by Calvert et al. (see column 5, lines 3-9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use computer implementation as disclosed by Calvert et al. for determining positions for the rotor components of Walters for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Calvert et al. as applied to claim 5 above, and further in view of Ehrich (US Patent No.: 5214585).
For claim 6, Walters in view of Calvert et al. disclose the claimed invention except for the method including determining a bow shape feature of a plurality of said simulated configurations, and determining, among the simulated configurations determined to have the bow shape feature, one of said simulated configurations determined to have the smallest overall runout; wherein the assembling of the rotor components is performed according to the simulated configuration determined to have the smallest overall runout.  The bow shape feature being determined is already taught by Walters (see figures 14, 15), and using the runout for determining the positioning of the rotor components is a known skill as exhibited by Ehrich (see column 6, lines 22-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the runout as disclosed by Ehrich and also have the bow shape as disclosed by Walters for the positioning of the rotor components of Walters in view of Calvert et al. for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Calvert et al. as applied to claim 5 above, and further in view of Nastuk et al. (US Patent No.: 5537814).
For claim 7, Walters in view of Calvert et al. disclose the claimed invention except for the given set of possible relative circumferential orientations including a plurality of relative circumferential orientations corresponding to circumferential orientations allowed by curvic couplings between adjacent ones of the rotor components.  Having curvic couplings for the rotor components is a known skill as disclosed by Nastuk et al. (see column 3, lines 11-14) which would correspond to the circumferential orientations for the rotor of Walters in view of Calvert et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the curvic couplings as disclosed by Nastuk et al. for the rotor components of Walters in view of Calvert et al. for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Calvert et al. as applied to claim 5 above, and further in view of Morgan et al. (US Patent Application Pub. No.: US 2018/0073428 A1).
For claim 8, Walters in view of Calvert et al. disclose the claimed invention except for the given set of possible relative circumferential orientations including a subset of circumferential orientations determined within a continuum of possible circumferential orientations allowed by an interference fit.  Having interference fit for the circumferential orientations is a known skill as exhibited by Morgan et al. (see paragraph [0017]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interference fit as disclosed by Morgan et al. for the circumferential orientations of Walters in view of Calvert et al. for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claims 1 and 18 above, and further in view of Morgan et al. (US Patent Application Pub. No.: US 2018/0073428 A1).
For claim 9, Walters discloses the claimed invention except for the step of assembling including axially compressing the rotor components of the sequence axially to form interference fits between at least some of the rotor components of the sequence.  Having interference fits for the rotor components is a known skill as disclosed by Morgan et al. (see paragraph [0017]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interference fits as disclosed by Morgan et al. for the rotor components of Walters for predictably providing desirable configuration for facilitating the proper assembly of the device.  
For claim 20, Walters discloses the claimed invention except for at least some of the rotor components being interference-fitted with an adjacent one of the rotor components in the axial sequence.  Having interference fits for the rotor components is a known skill as disclosed by Morgan et al. (see paragraph [0017]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the interference fits as disclosed by Morgan et al. for the rotor components of Walters for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claim 1 above, and further in view of Kurt-Elli et al. (US Patent Application Pub. No.: US 2013/0170947 A1).
For claim 12, Walters discloses the claimed invention except for rotating the rotor assembly at operating rotation speeds, measuring the vibrations, and comparing the measured vibrations to threshold levels.  Measuring the vibrations for determining rotor responses is a known skill as disclosed by Kurt-Elli et al. (see paragraph [0026]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the vibrations as disclosed by Kurt-Elli et al. for the rotor assembly of Walters for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. In response to applicant's assertion that Walters discloses a bow shape where offsets of the centers of mass relative to a rotation axis first decreasing away from an end of the axially-extending sequence before they increase toward a maximum offset of the offsets and therefore does not disclose the amended claim feature of the offsets of the centers of mass relative to a rotation axis of the rotor assembly increasing away from an end of the axially-extending sequence to a maximum offset of the offsets, this is not found persuasive as the figure of Walters annotated in applicant's remarks filed 8/12/22 can still be considered to show the offset increasing to the maximum offset and then decreasing from the maximum offset towards the opposite end of the sequence.  If the distance between the center of mass and the axis, i.e. the offset, for a first component is less than the offset for a second component, then this would disclose the offset increasing from the first component to the second component.  

    PNG
    media_image1.png
    593
    827
    media_image1.png
    Greyscale

As shown in the figure above, the distance between the center of mass for component 1 and the rotation axis, i.e. offset for component 1, is less than the distance between the center of mass for component 2 and the rotation axis, i.e. offset for component 2, therefore teaching the offset increasing from one end of the axially extending sequence to a maximum offset of the offsets.  The figure also shows the distance between the center of mass for component 3 and the rotation axis, i.e. offset for component 3, being greater than the distance between the center of mass for component 4 and the rotation axis, i.e. offset for component 4, which teaches the offset decreasing from the maximum offset toward an opposite end of the axially extending sequence (see figure above), and as a result these teachings of Walters discloses the claimed feature of offsets of the centers of mass relative to a rotation axis of the rotor assembly increasing away from an end of the axially-extending sequence to a maximum offset of the offsets and decreasing from the maximum offset toward an opposite end of the axially-extending sequence.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834